internal_revenue_service department of the dollar_figure uniform issue list legend employerm plan x washington dc contact person telephone number in reference to date sep ic - op e ep t4 this is in response to a ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative with respect to an arrangement described under sec_403 of the internal_revenue_code the code’ the following facts and representations have been submitted on your behalf employer m is an organization described in sec_501 of the code employer m established plan x for the benefit of the employees of employer m under plan x participants may elect to invest funds in various insurance-company annuity_contracts as well as a variety of custodial_account agreements pursuant to sec_3_1 of plan x alt employees other than those permitted to be excluded under sec_403 may participate in plan x upon completion of a salary reduction agreement pursuant to sections dollar_figure and of plan x participations are as a condition_of_employment required to make contributions to plan x required participant contributions are deducted from the amount of compensation otherwise payable to the participant however they are a mandatory condition_of_employment and are not treated under the plan as elective_deferrals if they were a condition_of_employment when made the three following types of contributions may be made to pian x on behalf of a participant employee voluntary salary reduction contributions as provided for by sec_4 of the plan employee mandatory_contributions required by sec_4 of the plan and employer matching_contributions under sec_4 of the plan pursuant to sec_5 and of plan x distributions from the plan may be made only upon attainment of age hardship separation_from_service or death salary reduction contributions must be limited to the lesser_of the maximum exclusion_allowance in accordance with sec_403 or the limitations under sec_415 under sec_4 of plan x all contributions under the plan are limited to the amount of the exclusion allowance’ as set forth under sec_403 of the code and shall not exceed the limitations under code sec_415 on the participant's annual_additions for the plan_year taking into account the special elections under code sec_415 where applicable under sec_4 of plan x all amounts allocated to a participant's annuity_contract will at all times be fully vested and nonforfeitable under section of pian x distributions from the plan will be made no later than the required_beginning_date provided in sec_401 a of the code section of plan x provides that a distributee receiving an eligible_rollover_distribution under the plan may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan based upon the foregoing facts and representations you request rulings that plan x satisfies the requirements of sec_403 of the code contributions including elective_deferrals under the plan are not includible in the income of the participants so long as the amounts do not exceed the limitations of sec_402 sec_403 or sec_415 all distributions from the plan will be taxed under sec_72 and sec_403 and pre-tax contributions required to be made as a condition_of_employment are not subject_to the sec_402 limit sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the plan meets the requirements of sec_401 a - sec_403 of the code provides further that the employee shall include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code requires that arrangements pursuant to sec_403 must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 a regarding direct rollovers must be met dollar_figure sec_401 of the code generally provides that benefits commence by april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the plan must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_402 provides that an employer_contribution shall not be treated as an elective_deferral described in subparagraph c if under the salary reduction agreement such contribution is made pursuant to a one-time irrevocable election made by the employee at the time of initial eligibility to participate in the agreement or is made pursuant to a similar arrangement involving a one-time irrevocable election specified in regulations sec_402 of the code provides that the limitation under paragraph shail be increased but not to an amount in excess of dollar_figure dollar_figure for years after date by the amount of any employer contributions for the taxable_year described in sec_402 sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided in sec_403 in this case you represent that employer m an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees all contributions and the earnings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and sec_415 of the code pre-tax contributions required to be made as a condition_of_employment are not considered elective_deferrals for purposes of sec_402 in this case plan x provides that participants are required to make these required contributions through a salary reduction agreement as a condition_of_employment based on the foregoing law and facts as represented we conclude that plan x does satisfy the requirements of sec_403 as a result of the qualification of plan x as a sec_403 arrangement we rule that an employee who is a participant in plan x may exclude from gross_income amounts contributed in that taxable_year pursuant to the terms of plan x which do not exceed the applicable limitations under sec_402 sec_403 and sec_415 of the code furthermore we rule that distributions from plan x will be taxed under sec_72 and sec_403 with respect to ruling_request number four pursuant to sec_402 we rule that pre-tax contributions required to be made as a condition_of_employment are not elective_deferrals and therefore are not subject_to the sec_402 limit this ruling is limited to the form of plan x as amended excluding any form defects that may violate the nondiscrimination requirements of sec_403 of the code this ruling does not extend to any operational violations of sec_403 by plan x now or in the future this ruting is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with power_of_attorney on file in this office sincerely yours john g riddle jr chief employee_plans technical branch gh gi fiaaly de c _
